434 F.2d 250
UNITED STATES of America, Plaintiff-Appellee,v.Bobby Joe THOMAS, Defendant-Appellant.
No. 29652 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
November 20, 1970.

Appeal from the United States District Court for the Western District of Texas; Jack Roberts, District Judge.
Sherwin A. Winniford, Waco, Tex. (Court appointed), for defendant-appellant; Bobby Joe Thomas, pro se.
Seagal V. Wheatley, U. S. Atty., Jeremiah Handy, Asst. U. S. Atty., W.D. Tex., San Antonio, Tex., for appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5th Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York, et al., 5th Cir., 1970, 431 F.2d 409


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966